Case 1:20-cv-00475-DKW-KJM Document 7 Filed 11/05/20 Page 1 of 2          PageID #: 52




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiffs


                       UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  Eve Nevada, LLC and Rambo V             )   Case No.: 1:20-cv-475-DKW-KJM
  Productions, Inc.                       )   (Copyright)
                                          )
                    Plaintiffs,           )   PLAINTIFFS’ FIRST EX PARTE
     vs.                                  )   MOTION FOR LEAVE TO
                                          )   SERVE THIRD PARTY
  DOES 1-16                               )   SUBPOENA PRIOR TO A RULE
                                          )   26(F) CONFERENCE AND
                    Defendants.           )   EXTENSION OF TIME TO
                                          )   SERVE DEFENDANTS;
                                          )   MEMORANDUM IN SUPPORT
                                          )   OF MOTION
                                          )

    PLAINTIFFS’ FIRST EX PARTE MOTION FOR LEAVE TO SERVE
   THIRD PARTY SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE
        AND EXTENSION OF TIME TO SERVE DEFENDANTS

       Pursuant to Fed. R. Civ. P. 4(m), 6(b), and 26(d)(1) and based upon the

 attached supporting memorandum, Plaintiffs respectfully move for entry of an order

 granting it leave to serve a third party subpoena prior to a Rule 26(f) conference to
Case 1:20-cv-00475-DKW-KJM Document 7 Filed 11/05/20 Page 2 of 2        PageID #: 53




 obtain the subscriber identities in Hawaii associated with Defendants DOES 1-16 as

 shown in Exhibit “1” to the Complaint [Doc. #1-2] and for an extension of time to

 serve Defendants DOES 1-16 for an additional 90 days until May 3, 2021.



       DATED: Kailua-Kona, Hawaii, November 5, 2020.


                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper
                                Attorney for Plaintiffs
